DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 5/17/21, with respect to the rejection(s) of claim(s) 1-8, 13-17, 19, and 21-26 under 35 USC 103 as unpatentable over Bandy (US 10,656,358) and Bayazit (US 7,272,291) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laporte et al (US 2003/0223725 A1) and Brunet et al (US 2010/0183274 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 14-17, 19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laporte et al (US 2003/0223725 A1) and Brunet et al (US 2010/0183274 A1).
Re. Claims 1, 14, 19, 21, 24, and 26, Laporte et al discloses a sealed terminal 10 (Fig 1; [0018]), comprising:
a housing 80 comprising an interior compartment (Fig 1; [0020]);
a cover 70 connected to the housing 80 to close the interior compartment and comprising: 
a plurality of input ports 72 for receiving one or more cables (Fig 1; [0021]) and 
an output adapter module comprising a plurality of distribution ports 72 each for receiving a connector for active connection to the one or more cables, wherein the plurality of input ports and the plurality of distribution ports are positioned entirely on the cover (Figs 1-2; [0019], [0021]);
a splice tray 52 positioned in the interior compartment and comprising one or more cable retainers configured to route the one or more cables within the interior compartment (Fig 3a; [0023]); 
an adapter plate 42 connected to the splice tray 52 and configured to receive a plurality of adapters 44 corresponding to the plurality of distribution ports (Fig 3a and 7a; [0025]); and 
a splice chip connected to the splice tray (Fig 3a; [0023]).
However, Laporte et al does not disclose the constructional details of the splice chip, and therefore fails to disclose an arrangement wherein the splice chip comprises a base, a post positioned vertically relative to the base, a plurality of lower protrusions emanating from the post and forming a plurality of lower slots, and a plurality of upper protrusions emanating from the post and forming a plurality of upper slots stacked on the plurality of lower slots.  Likewise, Laporte et al does not disclose the splice chip comprises a plurality of stacked slots formed by the plurality of upper protrusions angled relatively to the lower protrusions.  Finally, Laporte et al does not disclose the splice chip comprising a base and a plurality of central posts emanating from the base and supporting the plurality of lower and upper protrusions.
Brunet et al discloses a splice chip 180” comprising a base, a post positioned vertically relative to the base, a plurality of lower protrusions 194a/194b emanating from the post and forming a plurality of lower slots (i.e. one of the lower slots holds splice 192a), and a plurality of upper protrusions 194c/194d emanating from the post and forming a plurality of upper slots (i.e. one of the upper slots holds splice 191b) stacked on the plurality of lower slots (Fig 14; [0059]-[0062]).  As seen in Figure 14, the plurality of upper protrusions 194c/194d are angled relatively to the plurality of lower protrusions 194a/194b.  The splice ship comprises a plurality of vertical posts, each post supporting a plurality of the lower protrusions 194a/194b and a plurality of upper protrusions 194c/194d (Fig 14).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Brunet et al discloses their splice chip is capable of accommodating splices of a plurality of sizes in a stacked relationship, thereby increasing density of the chip ([0061]-[0062]).
 distal end having a radiused wall for routing the one or more cables within the interior compartment without bending of the one or more cables (Figs 1-2).
Re. Claim 3, Laporte et al and Brunet et al render obvious the sealed terminal as discussed above.  However, Laporte does not disclose the splice tray comprises a radiused wall parallel to the radiused wall of the housing.
Splice trays with radiused walls are well known in the art, as illustrated by Brunet et al, which illustrates a splice tray 150 for mounting the splice chip (Fig 145) thereto, wherein the splice tray comprises a radiused wall (Figs 1-2; [0046]).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of increased utilization of space within the enclosure.  
Re. Claim 4, 5, and 23, Laporte et al and Brunet et al render obvious the sealed terminal as discussed above.  Laporte et al discloses the one or more cables is a flat drop cable or a round drop cable ([0019]), and the input ports 72 are capable of receiving multiple types of cables ([0019], [0021]).
Re. Claims 6, 7, and 22, Laporte et al and Brunet et al render obvious the sealed terminal as discussed above.  Laporte et al discloses the plurality of input and distribution ports comprise flexible ports with sealing means ([0021]), but fails to specifically disclose said sealing means, and therefore does not disclose an arrangement wherein the sealing means comprises a seal, a press-in element, and a clip.
 effectively filed for providing alternative means of retaining the seal within the port. “A person of ordinary skill is also a person of ordinary creativity, not an automaton” -‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 8, Laporte et al and Brunet et al render obvious the sealed terminal as discussed above.  However, Laporte does not disclose the connector is a round plug-in connector configured to contact the seal.
Round connectors are well known in the art, and one of ordinary skill would have found their use obvious for the purpose of providing industry-standard connectors to the device.  Moreover, the claimed arrangement wherein the connector is configured to contact the seal would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of simplifying use of the sealed terminal, as the connectors may be placed within the seal, thereby negating need to perform more complex routing operations within the enclosure.
Re. Claim 15, Laporte et al and Brunet et al render obvious the sealed terminal as discussed above.  However, Laporte et al does not disclose an arrangement wherein  comprises four adapters and the output adapter comprises four distribution ports.
The claimed arrangement would have been obvious to one of ordinary skill for the purpose of increasing capability of the sealed terminal by increasing the number of distribution ports. Moreover, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ8.
Re. Claim 16, Laporte et al and Brunet et al render obvious the sealed terminal as discussed above. Laporte et al does not disclose an arrangement wherein the output adapter comprises twelve distribution ports.
The claimed arrangement would have been obvious to one of ordinary skill for the purpose of increasing capability of the sealed terminal. Moreover, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re. Claim 17, Laporte et al and Brunet et al render obvious the sealed terminal as discussed above.  However, Laporte et al does not disclose the structure of the cable retainers on the splice tray, and therefore does not disclose an arrangement wherein one or more cable retainers comprise a plurality of prongs for contacting at least one of the one or more cables.
Brunet et al discloses the splice chip 180” is coupled to a splice tray 150, wherein splice tray 150 comprises a plurality of prongs 165 for contacting at least one of the one or more cables routed on the splice tray (Figs 1-2; [0063]).
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laporte et al (US 2003/0223725 A1) and Brunet et al (US 2010/0183274 A1), in further view of Bayazit et al (US 7,272,291 B2)
Re. Claim 13, Laporte et al and Brunet et al render obvious the sealed terminal as discussed above.  However, Brunet et al does not disclose an arrangement wherein the splice chip comprises chip ends at edges of a base of the splice chip and the splice tray comprises a plurality of undercuts configured to receive the plurality of chip ends so as to couple the splice chip to the splice tray.
Bayazit et al discloses a splice chip 18 for use on a splice tray 10, wherein the splice tray 10 comprises a plurality of undercuts (i.e. undercuts immediately adjacent tracks 89) configured to receive the plurality of chip ends 45 so as to couple the splice chip 18 to the splice tray 10 (Figs 4-5; col. 5 lines 20-47).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Bayazit et al discloses their splice chip and splice tray construction provides an easy to use mounting arrangement that eliminates the need for adhesives or additional mounting fasteners (Bayazit et al: col. 6 lines 17-20).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lapp et al (US 8,280,217 B2) discloses a holding apparatus for splice protection devices with splices, accommodated in the splice protection devices, of optical waveguides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        6/10/21